  Case: 4:21-cv-00549-SRW Doc. #: 10 Filed: 08/25/21 Page: 1 of 2 PageID #: 88


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 ROBERT L. WHITTAKER,                             )
                                                  )
                Plaintiff,                        )
                                                  )
         v.                                       )             No. 4:21-CV-549 SRW
                                                  )
 JEAN DOE #1, et al.,                             )
                                                  )
                Defendants.                       )

                                MEMORANDUM AND ORDER

        Plaintiff moves for reconsideration of the denial of his motion for appointment of counsel.

After considering the motion and the pleadings, the Court will decline to appoint counsel at this

time.

        There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff

will substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

        Plaintiff has presented non-frivolous allegations in his complaint. However, he has

demonstrated, at this point, that he can adequately present his claims to the Court. Additionally,

neither the factual nor the legal issues in this case are complex. Although plaintiff believes that he

will not be able to obtain “evidence” in this action without the assistance of counsel and an

appointed investigator, this matter has not yet been reviewed pursuant to 28 U.S.C. § 1915A, nor
    Case: 4:21-cv-00549-SRW Doc. #: 10 Filed: 08/25/21 Page: 2 of 2 PageID #: 89


has discovery commenced. 1 As such, his insistence that he will need an outside investigator to

obtain documents relevant to his case is premature.

         Accordingly,

         IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration of the denial of

appointment of counsel [ECF No. 9] is DENIED without prejudice.

         Dated this 25th day of August, 2021.



                                                          /s/ Stephen R. Welby
                                                          STEPHEN R. WELBY
                                                          UNITED STATES MAGISTRATE JUDGE




Plaintiff will have the opportunity during discovery to submit requests for production, pursuant to Federal Rule of
1

Civil Procedure 34.


                                                        -2-
